Citation Nr: 1032639	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-13 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an increased rating for left knee internal 
derangement, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher initial evaluation for left knee 
arthritis, currently evaluated as 10 percent disabling.  

3.  Entitlement to service connection for bilateral hip 
disability, to include as secondary to service connected 
bilateral knee disabilities.

4.  Entitlement to service connection for lumbar spine 
disability, to include as secondary to service connected 
bilateral knee disabilities.   


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1983 to November 1984.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from June 2005 and March 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The June 2005 rating decision granted an increased evaluation for 
the service connected left knee internal derangement, while the 
March 2006 rating decision assigned a separate 10 percent rating 
for left knee arthritis, and denied service connection for hip 
and back disabilities.  

These issues were previously before the Board in July 2009, when 
the matters were remanded for additional development.  They have 
now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  Left knee internal derangement is manifested by no more than 
slight subluxation and instability.

2.  Left knee arthritis is manifested by limitation of motion to 
100 degrees of flexion with mild pain, and loss of 10 degrees of 
extension; there is no additional functional impairment with 
repeated motion.

2.  There is no currently diagnosed disability of the bilateral 
hips.  

3.  The Veteran's lumbar spine degenerative disc disease with 
facet arthrosis was caused by his service-connected left knee 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent 
for left knee internal derangement have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2009).

3.  The criteria for service connection for bilateral hip 
disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.303, 3.310 (2009).

4.  The criteria for service connection for lumbar spine 
degenerative disc disease with arthrosis as secondary to the 
Veteran's service-connected left knee disability are met.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must include 
information on the need to show the impact of disabilities on 
occupational and daily functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in February 
2005 and August 2009.  A multipart notice suffices so long as the 
notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 2006).  
While the notice was not provided prior to the initial 
adjudication, the claimant had such opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  The claim was subsequently 
readjudicated in a February 2010 supplemental statement of the 
case, following the provision of notice.  The appellant has not 
alleged any prejudice as a result of the untimely notification, 
nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA also has a duty to assist a claimant in substantiating his 
claims.  VA has obtained service treatment records and associated 
with the claims file all identified VA treatment reports.  The 
Veteran has not identified any private treatment providers or 
directly supplied records of private care.  Several VA 
examinations have been provided; the examiners made all required 
findings and offered rationales for opinions expressed and 
conclusions reached.  The examinations are adequate for 
adjudication purposes.  All known and available records relevant 
to the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  The RO's actions after the July 2009 remand complied 
with the remand orders by following them completely.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

II.  Increased evaluations for the left knee

The Veteran seeks higher ratings than the two 10 percent ratings 
currently assigned for his left knee, one for internal 
derangement and the other for arthritis.  He states that his knee 
is in terrible condition, that he can no longer stand for long 
periods of time, that he can not flex his knee much, and that he 
can not climb stairs or walk for long periods of time.  He 
contends that walking has become very difficult and painful due 
to limited range of motion and locking of his knee, that his 
range of motion has decreased, and that his arthritis is worse.  
His representative feels that more than a 10 percent rating is 
warranted for his mild instability.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

His internal derangement is rated under Diagnostic Code 5257.  
Under Diagnostic Code 5257, other knee impairment with slight 
recurrent subluxation or lateral instability warrants a 10 
percent rating.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

The Veteran's left knee arthritis is rated under Diagnostic Code 
5260.  Under Diagnostic Code 5260, leg flexion limited to 60 
degrees warrants a noncompensable rating.  Leg flexion limited to 
45 degrees warrants a 10 percent rating.  Leg flexion limited to 
30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260. 

A knee disability can be rated for both limitation of leg flexion 
under Diagnostic Code 5260 and limitation of leg extension under 
Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Under Diagnostic Code 5261, leg extension limited to 5 degrees 
warrants a noncompensable rating.  Leg extension limited to 10 
degrees warrants a 10 percent rating.  Leg extension limited to 
15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

On VA examination in March 2005, the Veteran complained of his 
left knee giving way on him.  He stated that it was extremely 
unsteady, that he was very uncomfortable putting any weight on 
it, and that he did not trust it to hold his weight.  Flare-ups 
consisted of pain but no fatigability, weakness, lack of 
coordination, or lack of endurance.  He stated that he rarely 
missed work.  Examination revealed him to be tender at the medial 
joint line.  Range of motion was from 0 to 120 degrees and was 
limited by pain but not by weakness, fatigability, lack of 
endurance, or lack of coordination.  Strength was 5/5 for 
hamstring and quadriceps.  Lachman was 2+ anteriorly and McMurray 
test was positive medially for pain.  There was no instability to 
varus or valgus stress.  X-rays revealed mild degenerative joint 
disease.  The diagnosis was anterior cruciate and meniscal injury 
with internal derangement of the left knee.

On VA evaluation in July 2005, the Veteran reported pain and some 
instability.  Clinically, there was no effusion, deformity, or 
atrophy.  He could only flex to 90 degrees because of pain, but 
extension was to 0 degrees.  There was patellar subluxation on 
motion with some mild crepitus.  The Veteran complained of 
instability but his ligaments were intact.  

In September 2005, the Veteran had passive left knee range of 
motion to 90 degrees and active range of motion to 80 degrees.  
There was slight thigh atrophy but all collateral ligaments were 
intact.  The Veteran stood on his right leg and had difficulty 
distributing his weight evenly.  In October 2005, he was assessed 
with a lateral meniscus tear.  In November 2006, the Veteran had 
medial joint line tenderness but good leg strength.  

On VA evaluation in April 2009, the Veteran was reported to have 
a significant gait disturbance due to his left knee, and he 
ambulated with a mild to moderate limp on the left knee.  It had 
mild effusion.  Extension was 5 degrees short of full, and 
flexion was to 95 degrees.  There was no instability.  

On VA examination in October 2009, the Veteran reported knee 
swelling, and sharp severe flares precipitated by walking or 
climbing stairs.  He reported fatigability and lack of endurance 
in his knee.  Clinically, he had a nonantalgic gait and no 
ambulatory aids.  Motor strength was 5/5 in his left lower 
extremity.  There was no left knee swelling or erythema but there 
was mild tenderness along the medial joint line.  The Veteran's 
range of motion was from 0-100 degrees with mild pain at 100 
degrees.  Following repetitive movements, there was no further 
limitation noted.  Extension was to -10 degrees.  The examiner 
felt that there was mild functional impairment in the Veteran's 
left knee, and mild lateral instability.  Drawer tests and 
Lachman's were negative.  Valgus stress and McMurray's tests were 
mildly positive.  

Based on the evidence, the Board concludes that a rating higher 
than 10 percent is not warranted for left knee internal 
derangement.  The Veteran has had medial joint line tenderness 
and positive Lachman's and McMurray tests, but there was no 
instability to varus or valgus stress testing in March 2005 and 
his ligaments were intact in July and September 2005.  No 
instability was found on evaluation in April 2009 and Drawer and 
Lachman's tests were negative in October 2009, when the examiner 
felt that he had only mild lateral instability.  In order for a 
higher rating to be assigned, there would have to be moderate 
recurrent subluxation or lateral instability, and this is not 
shown or nearly approximated.  

The Board also concludes that a rating higher than 10 percent for 
left knee arthritis is not warranted, even when 38 C.F.R. §§ 4.40 
and 4.45 are considered.  The Veteran does not have or nearly 
approximate left knee flexion limited to 45 degrees.  He had 
range of motion from 0 to 120 degrees in March 2005, from 5 to 95 
degrees in April 2009, from 0 to 90 degrees in July 2005, and 
from 0 or 10 to 100 degrees in October 2009.  His gait and 
strength have been normal and repetitive use did not increase 
symptoms on examination.  

The degree of impairment represented in extension is not of a 
compensable degree, and hence assignment of an additional 
evaluation under Code 5261 is not appropriate.  A loss of no more 
than 10 degrees in extension does not meet the criteria for 
assignment of a 10 percent or greater evaluation under the 
applicable Code.

The Veteran's complaints and the statements to the effect that 
higher ratings are warranted have been considered; he is 
competent to describe the practical impacts of his functional 
impairment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, the clinical findings are considered to be more 
probative, as they were made by trained health care providers who 
examined the Veteran and represent objective measurements 
corresponding to the evaluation criteria.  The legal criteria 
must be applied and under it, his knee difficulties are 
adequately compensated by the 10 percent ratings assigned for 
internal derangement and arthritis.  

The possibility of extraschedular ratings has been considered.  
However, the service-connected disabilities do not present such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The symptoms associated with the Veteran's 
disabilities appear to fit squarely within the applicable rating 
criteria.  As such, extraschedular consideration is not 
warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

III.  Service connection 

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Arthritis may be presumed to have been incurred in service if it 
is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a non-service connected 
disease or injury that is proximately due to or the result of a 
service connected disease or injury, and not due to the natural 
progress of the nonservice connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the non-service connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  

A.  Bilateral hip

The Veteran seeks service connection for bilateral hip 
disability.  It is not claimed or shown that there was a hip 
disease or injury in service or that the Veteran has one related 
to service.  Moreover, a hip disease or injury has not been 
diagnosed.  The evidence indicates that the Veteran has 
arthralgia (joint pain) of his hips.  Hip arthralgia was assessed 
in June 2005.  X-rays in September 2005 failed to demonstrate 
definite abnormalities of his hip joints.  On VA examination in 
October 2009, the Veteran reported hip problems for 10-15 years.  
He denied any specific injury or trauma to his hips but felt that 
he had a hip condition secondary to his bilateral knee condition.  
On examination, there was no swelling, erythema, or tenderness, 
and motion was limited due to obesity.  His motion was believed 
to be normal for him, due to his obesity.  X-rays from September 
2005 were reviewed.  The diagnosis was bilateral hip arthralgia.  
It was felt that it was more likely than not due to the Veteran's 
obesity.  

In order for a claim for service connection to be successful, 
there must be a currently diagnosed disease or injury.  In this 
case, no bilateral hip disease or injury has been diagnosed 
currently.  Instead, X-rays of the Veteran's hips have been 
normal and arthralgia of the Veteran's hips was assessed.  
Moreover, VA examiners and treating doctors have not reported or 
described any functional impairment of the hips related to the 
reported pain.  Since there is no competent evidence of a 
currently diagnosed disease or injury, service connection may not 
be granted.  A cornerstone of a service connection claim is the 
existence of a currently diagnosed disease or injury.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141, 143-144 (1992).  

B.  Lumbar spine 

The Veteran seeks service connection for lumbar spine disability.  
He does not claim and the evidence does not show that lumbar 
spine disability was manifest in service or that arthritis of the 
lumbar spine was manifest to a degree of 10 percent within one 
year of service separation.  The Veteran's spine was normal on 
service discharge examination in August 1984 and there were no 
lumbar spine complaints, abnormal findings, or diagnoses on VA 
examination in March 1985.  It was not until November 2005 that 
lumbar disc disease was found.  Accordingly, direct or 
presumptive service connection for lumbar spine is not warranted.  

However, the Board concludes that secondary service connection is 
warranted for lumbar spine degenerative disc disease, due to the 
Veteran's service-connected left knee disability, which is noted 
above.  The Veteran was medically boarded out of the service 
after having a protracted period of problems due to his left knee 
disability.  It was noted in July 1984 that he was having 
pseudolocking of his left knee about every other day, as well as 
left knee swelling when walking more than 3 miles.  He complained 
of pain and swelling on VA examination in February 1985 and his 
left knee had several large clicks on range of motion.  A March 
2005 VA examination of the Veteran's left knee revealed medial 
joint line tenderness and range of motion to 120 degrees.  
Lachman was 2+ and McMurray was positive medially.  The diagnosis 
was anterior cruciate ligament and meniscal injury with internal 
derangement.  

A VA orthopedist who treated the Veteran in May 2007 felt that 
the Veteran's knee injuries from service had caused instability 
leading to a much faster progression to symptomatic spinal 
stenosis (10 years earlier) than if his knees had not been 
injured.  In April 2009, the same orthopedist indicated that the 
Veteran had a significant gait disturbance due to his left knee 
affliction, and that he now had increasing back pain and 
radiating pain into his legs.  Clinically, the Veteran had a mild 
to moderate limp on the left knee and it had mild effusion.  Its 
extension was 5 degrees short of full, and its flexion was to 95 
degrees, with no instability.  The assessment was progressive 
post-traumatic arthritis of the left knee.  Due to gait 
disturbance on a long term basis, he had developed premature 
facet arthrosis and disc dehydration leading to back pain and 
bilateral radicular symptoms.  His service-connected injury to 
his left knee more likely than not was the cause of his lumbar 
spinal deterioration and disability.  

An October 2009 VA examination report indicates that the Veteran 
reported severe flare-ups of pain in his left knee and that the 
left knee gives way anteriorly and laterally when walking.  
Clinically, he had left knee flexion to 100 degrees with pain, 
and mild lateral laxity.  Valgus stress and McMurray's tests were 
positive.  

The examiner in October 2009 found that it was less likely than 
not that the Veteran's lumbar spine degenerative disc disease was 
secondary to his knee conditions.  He cited an on-the-job injury 
from 2005, but it is unclear exactly when that injury happened 
and it appears from an August 2005 VA medical record that the 
injury only or mainly affected the Veteran's neck.  The examiner 
indicated that there had been no evidence of left knee 
instability in July 2005 and that following the August 2005 
injury, a tear in the lateral meniscus had been noted, thus 
resulting in instability of the left knee.  However, the Veteran 
had reported in March 2005 that his left knee was giving way on 
him and that it was extremely unsteady and uncomfortable putting 
any weight on it and that he did not trust it to hold his weight.  
He had had medial joint line tenderness at the time and a 
McMurray test that was positive medially for pain.  

The Board finds that secondary service connection is warranted 
for lumbar spine degenerative disc disease with facet arthrosis.  
The preponderance of the evidence indicates that the Veteran had 
had a gait disturbance on a long term basis due to his left knee 
before his on the job neck injury which is mentioned in 2005 
medical records.  He had had ongoing trouble with his left knee 
in service and on examination in February 1985.  He had reported 
in March 2005 that his left knee was giving way on him and that 
it was extremely unsteady and uncomfortable putting any weight on 
it and that he did not trust it to hold his weight.  Also, he had 
had medial joint line tenderness at the time, a McMurray test was 
positive, and the diagnoses were anterior cruciate and meniscal 
injury with internal derangement.  The Veteran's VA orthopedist 
indicated in April 2009 that due to gait disturbance from his 
left knee, he had developed premature facet arthrosis and disc 
dehydration.  Based on the evidence, the Board concludes that 
service connection is warranted for lumbar spine degenerative 
disc disease with facet arthrosis, as secondary to the Veteran's 
service-connected left knee disability.  38 C.F.R. § 3.310.


ORDER

An increased rating for left knee internal derangement is denied.

A higher initial rating for left knee arthritis is denied.

Service connection for bilateral hip disability is denied.



Service connection for lumbar spine degenerative disc disease 
with facet arthrosis as secondary to the Veteran's 
service-connected left knee disabilities is granted.




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


